IN THE SUPREME COURT OF THE STATE OF NEVADA


                MOHAMED ABDALLA MAHMOUD,                                 No. 84880
                                 Appellant,
                             vs.                                              FILED
                THE STATE OF NEVADA,
                                 Respondent.                                  JUL 0 8 2022
                                                                             EUZABETH A. BROWN
                                                                           CLERVFAUPREME COURT
                                                                          BY     •
                                                                               pEpure CLERK
                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion to withdraw plead of guilt." Eighth Judicial District Court, Clark
                County; Jerry A. Wiese, Judge.
                            This court's preliminary review of this appeal reveals a
                jurisdictional defect. Specifically, the district court entered the order on
                August 5, 2020. Appellant did not file the notice of appeal, however, until
                June 13, 2022, well after the expiration of the 30-day appeal period
                described by NRAP 4(b).      "[A]n untimely notice of appeal fails to vest
                jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994). Accordingly, we conclude that we lack jurisdiction to consider
                this appeal, and we
                            ORDER this appeal DISMISSED.




                                        Silver




                                            J.
                Cadish                                     Pickering
SUPREME COURT
        OF
     NEVADA


(0) I947A
                 cc:   Hon. Jerry A. Wiese, Chief Judge
                       Mohamed Abdalla Mahmoud
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA


(0) 1947A MOP>
                                                    2